t c summary opinion united_states tax_court manuel and luella j delara petitioners v commissioner of internal revenue respondent docket no 9265-01s filed date manuel and luella j delara pro_se douglas s polsky for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for an addition_to_tax under sec_6651 in the amount of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure in the notice_of_deficiency respondent made several adjustments disallowing some of the itemized_deductions claimed by petitioners on schedule a itemized_deductions of their return in the stipulation filed with the court the parties agreed that petitioners were entitled to charitable_contribution deductions of dollar_figure instead of dollar_figure claimed on their return that petitioners were entitled to a deduction for home mortgage interest of dollar_figure instead of dollar_figure claimed on their return that petitioners were entitled to a deduction for taxes paid of dollar_figure instead of dollar_figure claimed on their return and that petitioners were entitled to a deduction for moving_expenses of dollar_figure for which no amount was claimed on their tax_return the other schedule a adjustment was the disallowance in the notice_of_deficiency of dollar_figure claimed for unreimbursed employee_expenses and tax preparation fees no concessions were made by respondent on these disallowed deductions with these concessions petitioners conceded all other adjustments including the addition_to_tax under sec_6651 thus the issues remaining are whether petitioners are liable for the accuracy- related penalty under sec_6662 and a penalty under sec_6673 a petitioners were both employed full time during mr delara was a produce manager for a grocery chain and mrs delara was employed by a wholesaler together their wages totaled dollar_figure for along with two other income items their total income was dollar_figure the itemized_deductions claimed on their return totaled dollar_figure in the years prior to petitioners always utilized the services of an accountant or a recognized tax preparation service for the preparation of their income_tax returns petitioners moved to albuquerque new mexico in date on the recommendation of mrs delara's sister and her husband petitioners engaged robin beltran mr beltran to prepare their return their return was received by respondent's austin texas office on date petitioners did not know mr beltran they believed he was a certified_public_accountant because they noticed a plague in his office that they thought might have related to mr beltran being a certified_public_accountant however they did not read the plague or otherwise attempt to obtain information from others about mr beltran's qualifications after petitioners' return was prepared by mr beltran they did not review the contents of the return there is no evidence in the record to indicate that petitioners presented any documentation to mr beltran to substantiate the itemized_deductions claimed on their return there is no evidence that mr beltran asked for any records and petitioners did not question mr beltran about the contents of the return or the need to present any documentary information the amounts claimed as deductions for charitable_contributions and home mortgage interest were substantially in excess of the amounts petitioners actually paid along with the unreimbursed employee_expenses petitioners contend they should be absolved of liability for the sec_6662 penalties because they relied on their return preparer ’ sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same inflated deductions at some point in the audit process mr beltran ceased all communications with his former clients the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs under sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance ona professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners made no effort to ascertain the professional background and qualifications of their return preparer mr beltran they did not review the return prepared by mr beltran petitioners clearly did not make a reasonable effort to determine whether their return was accurate petitioners made no effort to contact other tax professionals to verify the accuracy of the return prepared by mr beltran the court is satisfied from the record that mr beltran knew or had reason to know all the relevant facts upon which had he been a qualified professional he could have accurately advised petitioners on the amount of their allowable deductions mr beltran never sought the correct amount of petitioners' charitable_contributions and employee business_expenses nor did petitioners offer any evidence of these expenses the court is further satisfied that petitioners knew they were required_by_law to substantiate all items of income and expense shown on their returns based on the overpayments shown on the returns which petitioners were well aware of and which substantially exceeded the amounts generally received by them in prior years petitioners had reason to know that the claimed overpayments had to be based on erroneous information on the returns petitioners were far more impressed with the bottom-line numbers than the numbers used to arrive at the results shown on the returns on this record the court sustains respondent on the sec_6662 accuracy-related_penalty for sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless although petitioners conceded the deficiency after allowance for certain expenses that were substantiated to respondent's satisfaction the court considers petitioners’ claim that they should not be liable for the sec_6662 penalty to be frivolous and groundless petitioners knew that a substantial portion of the itemized_deductions at issue was false and could not be sustained petitioners should have had reservations at the time the return was filed as to the accuracy of the claimed itemized_deductions particularly when they were never requested by the return preparer as to the amount of and or the documentation to substantiate the amounts reported on the return petitioners knew that they were entitled to deduct only amounts that they had actually paid they made no attempt to determine the qualifications of their return preparer they did not consult with tax professionals as to the accuracy of mr beltran's representations and moreover they cited no legal authority to the court that under similar facts would exonerate them from the penalties under sec_6662 a the function of this court is to provide a forum to decide issues relating to liability for federal taxes at trial petitioners realized that they had no case with respect to the deficiency but chose to continue to challenge the imposition of the penalty under sec_6662 any reasonable and prudent person under the facts presented to the court should have known that the claimed deductions could not have been sustained and petitioners knew that we do not and should not countenance the use of this court as a vehicle for a disgruntled litigant to proclaim the wrongdoing of another their return preparer as a basis for relief from a penalty that was determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioners therefore have interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioners have caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioners will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
